DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Patrick D. Herron (Reg. #62,620) on February 10, 2022. 
The application has been amended as follows: 
Claim 14, Lines 2-3 have been amended as follows, “wherein the angle between the dividing face and the radial direction and the angle are both 
The above amendment has been made to the claims filed February 04, 2022 to correct a 35 U.S.C. 112(b) rejection that has not been addressed. This amendment follows a similar amendment that was already done to Claim 4. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-17 are allowable for the same reasons set forth in the Non-Final filed December 10, 2021. All previous 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections are resolved. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745